 



FISHER SCIENTIFIC INTERNATIONAL INC.
2005 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the
      day of                     , 2005, is entered into by and between Fisher
Scientific International Inc., a Delaware corporation (the “Company”), and
                     (the “Grantee” and, together with the Company, the
“Parties”).
RECITALS
     A. The Company has adopted and approved the Fisher Scientific International
Inc. 2005 Equity & Incentive Plan (the “Plan”), a copy of which is attached to
this Agreement; and
     B. The Committee appointed to administer the Plan has determined that
Grantee is eligible to participate in the Plan and that it would be to the
advantage and best interest of the Company and its stockholders to grant the
award of Restricted Stock Units (as defined below) provided for herein to
Grantee; and
     C. This Agreement is prepared in conjunction with and under the terms of
the Plan. Terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan; and
     D. Grantee has accepted the grant of the Restricted Stock Units and agreed
to the terms and conditions hereinafter stated.
     NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE
PROMISES AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:

1



--------------------------------------------------------------------------------



 



     1. Grant of Restricted Stock Units. Subject to the provisions of this
Agreement, the provisions of the Plan, and the provisions of the Company’s
current agreement relating to intellectual property, confidential information
conflicts of interest, competitive activities and release in effect at the time
between the Company and [                    ], the Company has granted
effective [                    ] (the “ Grant Date”) units evidencing a right to
receive [          ] shares of common stock of the Company (the “Common Stock”)
pursuant to the terms and conditions of this Agreement (the “Restricted Stock
Units” or “Restricted Stock Unit Award”).
     2. Restrictions and Vesting Period.
     (a) Restrictions. The Restricted Stock Units granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of, other than by will or the laws of descent and distribution.
     (b) Vesting Period. Subject to the forfeiture provisions set forth in
Section 4(a), the Restricted Stock Units shall become vested on [     ]
anniversary of the Grant Date.
     3. No Stockholder Rights. Grantee shall have no rights of a stockholder of
the Company with respect to the Restricted Stock Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the date of
issuance of a stock certificate for such shares. In the event that the Committee
approves an adjustment to the Restricted Stock Unit Award pursuant to Section
5(b) of the Plan, then in such event, any and all new, substituted or additional
securities to which Grantee is entitled by reason of the Restricted Stock Unit
Award shall be immediately subject to the Restrictions and Vesting Period with
the same force and effect as the Restricted Stock Unit Award subject to such
Restrictions immediately before such event.
     4. Cessation of Employment.
     (a) Forfeiture. If the Grantee’s employment or service with the Company or
any Subsidiary or Affiliate is terminated at any time while the Grantee is
entitled to shares pursuant to this Restricted Stock Unit Award for any reason
other than those set forth in Section 4(b) of this Agreement, then any unvested
Restricted Stock Units pursuant to the Restricted Stock Unit Award shall be
forfeited to the Company and neither the Grantee nor any of Grantee’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Restricted Stock Unit Award.

2



--------------------------------------------------------------------------------



 



     (b) Accelerated Vesting. If the Grantee’s employment or service with the
Company or any Subsidiary or Affiliate is terminated as a result of the
Grantee’s death or Disability, the Restricted Stock Units shall immediately vest
in full.
     5. Certificates. Upon vesting, the Company will issue a stock certificate
for the shares of Common Stock represented by this Agreement net of any shares
withheld to satisfy payment of mandatory taxes due from Grantee as described in
Section 6 of this Agreement. If the Company does not elect to withhold shares to
satisfy the payment of mandatory taxes, upon vesting, the Company will issue a
stock certificate for the shares of Common Stock represented by this Agreement,
upon receipt of payment of the applicable taxes due from Grantee as set forth in
Section 6 of this Agreement.
     6. Taxes. The Grantee shall pay to the Company promptly upon request, at
the time the Grantee recognizes taxable income as a result of the issuance of
shares representing the Restricted Stock Units granted herein, an amount equal
to the federal, state and/or local taxes the Company determines it is required
to withhold under applicable tax laws. In lieu of collecting payment from the
Grantee, the Company may, in its discretion, distribute vested shares of Common
Stock net of the number of whole shares of Common Stock the fair market value of
which is equal to the minimum amount of federal, state and local taxes required
to be withheld under applicable tax laws.
     7. Restrictive Covenants. If the Grantee engages in any conduct in breach
of any noncompetition, nonsolicitation or confidentiality obligations to the
Company under any agreement, policy or plan (including the agreement relating to
intellectual property, confidential information, conflicts of interest,
competitive activities and release in effect at the time), then such conduct
shall also be deemed to be a breach of the terms of the Plan and this Agreement.
Upon such breach, any unvested shares of this Restricted Stock Unit Award and
any shares that vested within a period of 18 months prior to such breach shall
be forfeited to the Company upon demand and any amounts realized upon the sale
of such vested shares shall be returned to the Company upon demand.
     8. Miscellaneous.
     (a) Incorporation of Plan. This Agreement is made under the provisions of
the Plan (which is incorporated herein by reference) and shall be interpreted in
a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the

3



--------------------------------------------------------------------------------



 



       provisions of the Plan shall govern and this Agreement shall be deemed to
be modified accordingly.
     (b) Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Company at Liberty Lane, Hampton, New
Hampshire 03842, Attention: Corporate Secretary, and to Grantee at the address
set forth below or at such other address as either party may hereafter designate
in writing to the other by like notice.
     (c) Successor. Except as otherwise provided hereunder, this Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company.
     (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Grantee and the Grantee’s legal representative in
respect of any questions arising under the Plan or the Grantee’s Agreement.
     (e) Amendment. This Agreement may not be amended in any manner except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement or of any
subsequent breach of such party of a provision of this Agreement.
(Remainder of page intentionally left blank)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by a duly authorized officer and Grantee has hereunto set Grantee’s
hand.

            FISHER SCIENTIFIC
INTERNATIONAL INC.
      BY:                        

     
 
Signature of Grantee:
    
Print name of Grantee
   
 
   
 
   
 
Address
    
 
   
 
   
 
   
 
   
 
Social Security Number
    

5